        Case 1:17-cv-02972-RDB Document 266 Filed 10/16/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF MARYLAND (NORTHERN DIVISION)
__________________________________________
                                           :
KEYES LAW FIRM, LLC,                       :
                                           : Civil Action
                        Plaintiff,         :
                                           : CASE NO.: 1:17-CV-02972-RDB
            v.                             :
                                           :
NAPOLI BERN RIPKA SHKOLNIK, LLP, et al., :
                                          :
                        Defendants.       :
__________________________________________:

                                    NOTICE OF APPEAL

   PLEASE TAKE NOTICE that Defendants, Paul J. Napoli, Paul J. Napoli Law PLLC, Napoli

Shkolnik PLLC, and Napoli Law PLLC, by and through their undersigned counsel, hereby

appeal to the United States Court of Appeals for the Fourth Circuit from the Order entered on

September 24, 2019 [Docket No. 234] and all intertwined predecessor Orders and proceedings.

                                                    Respectfully submitted,

                                                    OFFIT KURMAN, P.A.

                                                    By: /s/ Meghan K. Finnerty
                                                    Timothy C Lynch, Esquire
                                                    Harold M Walter, Esquire
                                                    Eric J Pelletier, Esquire
                                                    Meghan K Finnerty, Esquire
                                                    300 East Lombard Street, Suite 2010
                                                    Baltimore, MD 21202
                                                    Telephone: 410-209-6400
                                                    Facsimile: 410-209-6435
                                                    Email: tlynch@offitkurman.com
                                                            hwalter@offitkurman.com
                                                            epelletier@offitkurman.com
                                                            mfinnerty@offitkurman.com

                                                    Counsel for Defendants,
                                                    Paul J. Napoli, Paul Napoli Law PLLC,
                                                    Napoli Shkolnik PLLC,
        Case 1:17-cv-02972-RDB Document 266 Filed 10/16/19 Page 2 of 2



                                          and Napoli Law PLLC
                                          (collectively “Napoli Defendants”)

Dated: October 16, 2019




                                      2
